ORDER

PER CURIAM.
Donald Howard appeals his conviction for first degree burglary, in violation of § 569.-160 RSMo (1986), and two counts of third degree assault, a misdemeanor, in violation of § 565.070 RSMo (1986). Howard also appeals from an order denying his 29.15 motion on the merits without an evidentiary hearing. The motion court’s judgment is based on findings of fact that are not clearly erroneous.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Ride 30.25(b) and Rule 84.16(b).